Exhibit 10.17.1

Compensatory Arrangements with Executive Officers

Compensation for executives at TECO Energy, Inc. (the “Corporation”) consists of
several components. Included among these are base salary and an annual incentive
award program.

Base salary information for named executive officers for 2007 is set forth in
the table below.

The Corporation’s annual incentive plan, last amended in January 2007, is
included as Exhibit 10.4 to the Corporation’s Annual Report on Form 10-K to
which this document is an exhibit (the “Report”). The 2007 target award
percentages for awards under the annual incentive plan for the named executive
officers are set forth in the table below.

Compensatory arrangements relating to other aspects of the Corporation’s
executive compensation program are included as exhibits to the Report.

Named Executive Officer Salary and Target Award Percentage Information for 2007

 

Name

  

Title

   Salary   

Target

Award %

 

Sherrill W. Hudson

   Chairman and CEO    $ 798,250    80 %

John B. Ramil

   President and Chief Operating Officer    $ 515,000    70 %

Gordon L. Gillette

   Executive Vice President and Chief Financial Officer    $ 439,810    60 %

Charles R. Black

   President of Tampa Electric    $ 356,000    55 %

William N. Cantrell

   President of Peoples Gas System    $ 345,000    40 %

 

* Mr. Hudson’s 2006 salary consists of $273,250 in cash and TECO Energy
restricted shares valued at $525,000, with the restrictions lapsing in four
quarterly installments. Mr. Hudson also receives a monthly housing and travel
allowance of $5,000, in recognition of his retaining his primary residence in
Miami.